PER CURIAM.
Appellant seeks reversal of a final judgment entered pursuant to a jury verdict imposing liability upon it for damages to a mobile home appellant was transporting from Tallahassee to Houston, Texas, which loss was occasioned by fire.
Our review of the record on appeal, briefs and oral argument of counsel convinces us that the judgment reviewed herein is correct. See Missouri Pacific Railroad Company v. Elmore & Stahl, 377 U.S. 134, 84 S.Ct. 1142, 12 L.Ed.2d 194; Hopper Paper Co. v. Baltimore & Ohio Railroad Co., 7 Cir., 178 F.2d 179; and Chandler v. Aero Mayflower Transit, 4 Cir., 374 F.2d 129.
Affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.